12/09/2020



                                                                                           Case Number: DA 20-0545




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0545

IN RE THE MARRIAGE OF:

AMANDA ANN JOHNSON,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

TYLER JAMES JOHNSON,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Cori M. Cook, P.O Box 20741, Billings, MT 59104,
(406)647-3715, cori@corimcook.com, whose name appears next on the list of attorneys
desiring appointment as mediators for Domestic Relations appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 9, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Christopher J. King, P.O. Box 552, Worland, Wy 82401, (307)347-9801,
              chris@wyoattorney.com
       James Robert Graves, 2722 3rd Avenue, N., Suite 301, Billings, MT 59101,
                      (406)259-7795, jim@grglaw.com
        Cori M. Cook, see address above